UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                         No. 19-6944


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARRY D. HILL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:15-cr-00265-BR-1; 5:17-cv-00067-BR)


Submitted: May 20, 2020                                            Decided: June 3, 2020


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Larry D. Hill, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2018) motion. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted).

       Although the district court properly construed most of Hill’s documents as part of

his collateral attack on his conviction and sentence, see Jehovah v. Clarke, 798 F.3d 169,

176 (4th Cir. 2015) (reiterating that pro se pleadings must be liberally construed), our

review of the record reveals that the court did not adjudicate all of the claims raised in those

documents. Specifically, the court failed to address Hill’s assertions that: (1) his guilty

plea was involuntary because prison officials refused to release him from the Special

Housing Unit (SHU) until he pled guilty; (2) the prosecutor prevented Hill from preparing

an adequate defense by insisting that he remain in the SHU; (3) the prosecutor knowingly

and maliciously prosecuted Hill based on tainted evidence; (4) the prosecution was racially

motivated (5) the violation of his constitutional rights during the prison disciplinary

proceedings affected the outcome of the related criminal proceedings; (6) his right to due

process was violated when he was convicted and sentenced based on tainted evidence; and

(7) when imposing his sentence, the district court should have considered his efforts to

improve himself in prison.

                                               2
       Because the order Hill seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order, we dismiss the appeal for lack of jurisdiction and remand

to the district court for consideration of the unresolved claims. See Porter, 803 F.3d at

699. We deny Hill’s motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             3